Citation Nr: 1022417	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  04-14 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 30, Title 30, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active service from November 8, 2000 to 
November 7, 2002.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a remand issued in June 2009.  This matter is on 
appeal from a January 2003 initial decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, and was previously remanded by the Board in August 
2007.  

Unfortunately, this appeal is again REMANDED to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a 
review of the record shows that this case must again be 
remanded in order to ensure compliance with previous remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's appeal has already been remanded twice in order 
for her service records, both medical and personnel, to be 
obtained.  The Board previously determined that, given the 
Veteran's argument that she was involuntarily discharged due 
to physical unsuitability because she could not pass a run 
test, a decision could not be made without obtaining her 
service records.  The Board notes that the Veteran's service 
treatment records are now associated with the claims file.  
However, the service personnel records are not, and the Board 
finds that they are necessary to fairly adjudicate the 
Veteran's claim.

The Veteran's service treatment records show that she was 
diagnosed to have compression syndrome (alternatively 
diagnosed as patellofemoral pain syndrome) in both knees 
during service.  A treatment note and report dated October 4, 
2002, indicates she had undergone physical therapy and had 
been on profile for this problem, which had helped, but she 
still reported problems going up stairs and running up hill.  
The physician determined that the Veteran was fit for duty.  
However, the physician also noted that the Veteran had failed 
the run portion of a physical training (PT) test two weeks 
before and had another one coming up the next week.  There is 
no indication in the service treatment records the outcome of 
that PT test.  This evidence gives credence to the Veteran's 
allegations, but is not sufficient to establish that the 
cause of her discharge was her failure of the PT test.

The next item in the service treatment records is the 
Veteran's separation examination dated October 15, 2002.  On 
the Report of Examination, under "Purpose of Examination," 
is marked "Other" and handwritten underneath is "Chapter."  
It is unclear as to what this reference means.  However, the 
Veteran's personnel records most likely would shed light on 
the purpose and reasons behind her separation due to 
unsuitability.  Thus, they are highly probative evidence and 
a fair and full decision cannot be rendered until those 
records are associated with the claims file and considered in 
light of the rest of the evidence of record and the Veteran's 
allegations.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's service personnel records 
from the appropriate authority(ies) should be 
obtained and associated with the folder.  If 
no service records are available, such should 
be noted for the record.

2.  After the development requested above has 
been completed, the Veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  The case 
should then be returned to the Board, if in 
order. 



The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


